Citation Nr: 1452438	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  11-34 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left elbow disability.

2.  Entitlement to service connection for a low back disability. 

3.  Entitlement to an increased rating (or evaluation) in excess of 10 percent for a right plantar callus.    


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1975 to October 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and March 2011 rating decisions of  the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis Missouri.  In the July 2010 rating decision, the RO determined that new and material evidence had not been received sufficient to reopen service connection for a low back disability.  In the March 2011 rating decision, the RO denied service connection for a left elbow disability.  A December 2011 Decision Review Officer decision granted an increased (compensable) rating of 10 percent for the right plantar callus effective March 30, 2010, the date the claim for an increased rating was received.  Although the RO did not certify the issue of entitlement to an increased rating for a right plantar callus on appeal, on the VA Form 9 the Veteran checked the box indicating the intention to appeal all of the issues listed on the statement of the case sent by the RO.  The RO sent three separate December 12, 2011 statements of the case, one of which listed the issue of entitlement to an increased rating for a right plantar callus; therefore, this issue is properly before the Board.  

This case was previously before the Board in March 2014.  The Board determined that new and material evidence had been received to reopen service connection for a low back disability, and remanded the claims for service connection for a low back disability, service connection for a left elbow disability, and entitlement to an increased rating for a right plantar callus, in part, to obtain new VA examinations and opinions.  The case was returned to the Board for appellate consideration.

As discussed below, there has been compliance with the Board's prior remand directives regarding the claims for service connection for a low back disability and an increased rating for a right plantar callus; however, the Veteran was not provided with an adequate VA examination for the left elbow disability, thus the remand directive was not accomplished and another remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance); D'Aries v. Peake, 22 Vet. App. 97 (2008).  This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has reviewed all the evidence in the Veteran's file on VBMS, as well as the "Virtual VA" system, to ensure a complete review of the evidence in this case. 

The issue of service connection for a left elbow disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The low back disability is currently diagnosed as spina bifida occultae involving T-12 and L-1 and minimal scoliosis, and degenerative arthritis of the spine.

2.  The preexisting congenital spina bifida occultae and minimal scoliosis spinal defect was not subject to superimposed disease or injury during service.

3.  The Veteran was diagnosed with an acute low back strain during active service, which resolved after treatment.

4.  There were no chronic symptoms of degenerative arthritis of the spine during service.

5.  Degenerative arthritis of the spine did not manifest to a compensable degree within one year of service separation.

6.  The degenerative arthritis of the spine was not manifested by continuous symptoms since service separation and was manifested many years after service separation.

7.  The degenerative arthritis of the spine is not causally or etiologically related to service.

8.  For the entire rating period on appeal, the right plantar callus has been manifested by pain and callus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for spina bifida occultae involving T-12 and L-1 and minimal scoliosis are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002);  38 C.F.R. §§ 3.159, 3.303 (2014).

2.  The criteria for service connection for degenerative arthritis of the spine are not met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).

3.  The criteria for a disability rating in excess of 10 percent for the right plantar callus are not met or approximated for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.72, 4.71a, DC 5284 (2014), 4.118, DC 7804 (prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the April 2010 notice letter sent prior to the July 2010 denial of the claim to reopen service connection for a low back disability, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determined the disability rating and effective date once service connection is established.  

In this case, the Veteran is also asking for an increased rating for the right plantar callus.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
In an April 2010 notice letter sent prior to the denial of the increased rating claim, the RO advised the Veteran that he may submit evidence showing that the disability had increased in severity, and described the types of information and evidence that he should submit in support of the claim.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the increased rating claim.  The RO further explained how VA determines the disability rating and the effective date.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied.  

Regarding VA's duty to assist in claims development, the Veteran's complete service treatment records are of record.  Post-service treatment records adequately identified as relevant to the claims have been obtained, or otherwise submitted, and are associated with the record.  Pursuant to the Board's March 2014 remand directive, a May 2014 correspondence asked the Veteran to identify any medical records that were not already of record.  The Veteran did not respond to this correspondence.  Additionally, a VA Form 27-0820 shows that the Veteran confirmed to the RO that he had no other evidence to submit.  In consideration of the foregoing, the Board concludes VA's duty to assist in obtaining records has been satisfied.  38 C.F.R. § 3.159(c).   

The Veteran was provided with a VA examinations in connection with the claim for service connection for a low back disability in July 2010 and July 2014.  Pursuant to the Board's March 2014 remand directive, the Veteran was also provided with a July 2014 VA examination.  The Board found a new examination was warranted because, since the March 1980 VA examination, in which no low back disability was found, treatment records showed diagnoses of several low back disabilities.  Collectively, the VA examination reports include all relevant findings and medical opinions needed to fairly decide the appeal for service connection for a low back disability.  The VA examiners provided medical opinions based on an accurate medical history, based on an interview of the Veteran, and review of the claims file.  The VA examiners performed thorough examinations of the Veteran.  The VA examiners had adequate facts and data regarding the history and condition of the claimed disability.  For these reasons, the Board finds that the VA medical examinations and medical opinions on the low back disability are adequate, and no further medical examination or medical opinion is needed.    

The Board notes that the July 2014 VA examiner checked the box indicating that he had not reviewed the claims file for the low back examination; however, the Board finds that the VA examiner checked this box in error.  On the same date as the low back examination, the VA examiner checked the box indicating that he had reviewed the VBMS file for the right plantar callus examination.  The form for the right plantar callus examination distinguished the paper claims file from the VBMS paperless folder.  The form for the low back examination did not have the option to check a box to indicate review of the VBMS paperless folder, but rather only gave the option to check that the "VA claims file" was reviewed without distinguishing between the paper claims file and the VBMS paperless folder.  In consideration of the foregoing, the Board finds the VA examiner reviewed the VBMS folder for both exams.

The Board also finds that, even if the July 2014 VA examiner did not review the claims file for the low back exam, he had adequate facts and data regarding the history and condition of the disability.  The July 2014 VA examiner conducted an interview of the Veteran regarding the history of the disability.  See VAOPGCPREC 20-95 (interpreting that in some cases an accurate history by a veteran may be a valid basis for an examination report rather than claims file review); see also Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  Moreover, the VA examiner confirmed review of the service treatment records as part of the July 2014 low back examination.  Neither the Veteran nor the representative has argued that the July 2014 VA low back examination was inadequate. 

The Veteran was provided with a July 2010 VA examination in connection with the claim for an increased disability rating for right plantar callus.  Pursuant to the Board's March 2014 remand directive, the Veteran was also provided with a July 2014 VA examination for the right plantar callus.  The Board did not find that the July 2010 VA examination was inadequate; however, the Board found that, because the Veteran had made various complaints related to the foot and several years had passed since the last examination, and symptoms related to a callus may wax and wane, a new examination should be obtained.  

Collectively,  the VA examination reports include all relevant findings needed to fairly evaluate the appeal.  The VA examiners took thorough and accurate histories of the right plantar callus from the Veteran, including history of onset, diagnosis, report of symptomatology, other limitations, and treatment.  The VA examiners considered the Veteran's subjective complaints as related to current right plantar callus symptomatology and its effects on daily life, and performed thorough examinations.  The VA examiners also reviewed the claims file.  There is neither allegation nor indication of a material change in condition of the right plantar callus since the last VA medical examination.  For these reasons, the Board finds that, collectively, the medical examination reports are adequate for deciding the increased rating appeal.

The Board finds that no further medical examination is needed or required by the VCAA to decide the increased rating appeal.  In the September 2014 Informal Hearing Presentation, the representative did not describe or assert any increased or additional symptoms or functional impairment related to the right plantar callus that were not previously considered and accounted for in the July 2010 or July 2014 VA medical examinations.  Neither the representative nor the Veteran has requested a new VA examination.  The Veteran has had the opportunity to submit any statement describing any symptomatology or impairment due to the right plantar callus that may be occurring throughout the appeal, to include since the July 2014 VA examination.  

In consideration of the foregoing, the Board finds that the severity of symptoms and functional impairment associated with the right plantar callus is adequately reflected in the current evidence of record; therefore, further medical examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  
The Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran's current diagnoses include degenerative arthritis of the spine.  Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

In addition, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layperson is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson v. Shinseki, 
581 F. 3d 1313, 1316 (Fed. Cir. 2009) (recognizing that, under 38 U.S.C.A. 
§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layman is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); 
38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).

Service Connection for Low Back Disability Analysis

The Veteran contends that the back was injured during service.  The Veteran currently attributes the injury to a history of carrying heavy gear.  See July 2014 VA examination report.  Formerly, the Veteran attributed the injury to a lifting incident in approximately 1977.  See March 1980 VA examination report.  The Veteran also contends that he had symptoms of back pain during and since service. 

After a review of the evidence, lay and medical, the Board finds the Veteran has current disabilities of spina bifida occultae and minimal scoliosis, and degenerative arthritis of the spine.  In November 1976, during active service, after an X-ray examination, the Veteran was diagnosed with spina bifida occultae involving T-12 and L-1 and minimal scoliosis.  The July 2014 VA examiner diagnosed spina bifida occultae involving T-12 and L-1 and minimal scoliosis, and degenerative arthritis of the spine.  A July 2014 X-ray examination shows moderate degenerative disc disease at L1-2 and mild degenerative disc disease at L5-S1 with degenerative changes of the facet joints in the lower lumbar levels. 

Spina bifida is a form of birth defect.  See 38 C.F.R. §§ 3.814, 3.815 (2014).  Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation and are generally not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2014); see Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Service connection is only possible if there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; VAOPGCPREC 11-99.

The July 2014 VA examiner opined that the spina bifida occultae and minimal scoliosis could not have been caused by military service, and were both pre-existing conditions.  The July 2014 VA examiner opined that the low back condition was not aggravated beyond its normal progression, based on the fact that after November 1976 the Veteran did not have repeated visits for low back pain.  The VA examiner also noted that since military service the Veteran had experienced several back injuries.

The Veteran is not competent to resolve whether the minimal scoliosis and degenerative arthritis of the spine are superimposed on the spina bifida occultae or whether they were incurred independently of the spina bifida occultae.  The spina bifida occultae, minimal scoliosis, and degenerative arthritis involve complex medical questions regarding disease processes occurring in the spine, which a layperson could not observe directly.  Spina bifida occultae, minimal scoliosis, and degenerative arthritis also require specialized knowledge and X-ray or specialized testing to diagnose, and an understanding of the disease processes and progressions to opine as to onset. 

The Board finds that the evidence of record shows that the spina bifida occultae involving T-12 and L-1 and minimal scoliosis were not aggravated by a superimposed disease or injury during active service.  As discussed below, the Veteran incurred an acute low back strain during service, which did not injure or aggravate the spina bifida occultae and minimal scoliosis.  Service connection is not warranted for spina bifida occultae and minimal scoliosis.  See VAOPGCPREC 82-90.

The Board finds that there is evidence of back strain and related symptoms to the area of the low back in service without injury to the lumbar spine other than the musculature of the low back.  Service treatment records dated in November 1976 note that the Veteran presented with complaints of back pain.  The Veteran was diagnosed with an acute low back strain.  The Veteran received treatment for the low back strain and in November 1976 stated he had good relief from pain.  A "strain" is an overstretching or overexertion of some part of the musculature.  Dorland's Illustrated Medical Dictionary 1766 (30th ed. 2003). 

The Board finds that the weight of the evidence is against a finding that symptoms of degenerative arthritis of the spine had their onset during service or were chronic during service.  With the exception of the November 1976 complaints of back pain related to the low back strain, the service treatment records are otherwise absent of complaint, finding, diagnosis other than spina bifida and minimal scoliosis as discussed above, or treatment of back problems.  At the August 1979 service separation examination, the spine was clinically evaluated within normal limits and was nontender.  On the August 1979 service separation Report of Medical History, the Veteran checked "Yes" when asked if he then had or had ever had any recurrent back pain; however, the August 1979 examiner noted that the first occurrence of back pain was in 1976, but noted that the back pain had been treated, the separation exam was unremarkable, and no complications and no sequelae were noted.  The Board finds that, given the complaints of back pain isolated to November 1976 without other history, complaint, findings, diagnosis, other than spina bifida and minimal scoliosis, or treatment for back symptoms, and the August 1979 clinical evaluation showing a normal spine, the weight of the evidence is against a finding that there were chronic symptoms of degenerative arthritis of the spine during service. 

The Board next finds that the weight of the evidence demonstrates that symptoms of degenerative arthritis of the spine were not continuous since service separation in October 1979.  The Veteran underwent a March 1980 VA examination in relation to his claim for service connection for a right plantar callus, and at that time the back was also evaluated, although the Veteran did not list the low back as a present complaint on the Report of Medical Examination for Disability Evaluation form.  The March 1980 VA examiner found that the lumbosacral spine had a full range of motion in forward and lateral flexion.  The Veteran reported that after injuring his back in about 1977 he was given muscle relaxants for treatment and the back pain gradually subsided, and he has had very little trouble with the back since that time, but occasionally had lumbosacral aching type pain and weakness when the weather changed.  The Veteran reported the back pain had not been sever enough to keep him in bed.  In an April 1980 rating decision, the RO found the Veteran did not have a chronic back disability which had its inception in the military service.  

After the Veteran's March 1980 report of very little trouble with the back, the earliest post-service evidence of a back disability is in July 1994, approximately fifteen years after service separation, when the Veteran sought treatment at a VA Medical Center for intermittent mild lower back pain.  The absence of post-service complaints, findings, diagnosis, or treatment for many years after service is one factor that weighs against a finding of continuous symptoms of degenerative joint disease since service separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  

Additionally, the evidence does not show that the degenerative arthritis of the spine manifested to a compensable (i.e., at least 10 percent) degree within one year of service separation.  As discussed above, the Veteran reported very little trouble with the back in March 1980 and was not diagnosed with a chronic back disability, other than spina biffida and minimal scoliosis.  The earliest evidence of back disability other than spina biffida and minimal scoliosis was in 1994, approximately fifteen years after service separation; therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.309(a) is not warranted.

The Board also finds that the Veteran's recent reports of continuous back pain since service are inconsistent with, and outweighed by, the other lay and medical evidence of record, and as such are not credible.  The Veteran's statements made in the context of the current claim and appeal are inconsistent with the statements made while receiving private treatment.  In a January 2006 private chiropractic treatment record, the Veteran was asked to report all current symptoms.  The Veteran checked boxes to indicate that he currently had a number of ailments, including neck pain, arm pain, shoulder pain, buttock pain, hip joint pain, and leg pain; however, the Veteran left "low back pain" unchecked.  In April 2011, the Veteran first reported low back pain as a "new problem" to the private chiropractor.  Such statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  As such, the Board finds the Veteran's reports made while seeking medical treatment to be highly probative.  
On the question of nexus between current back disability and service, the Board finds that the weight of the evidence is against finding that the back disability is causally related to the in-service injury.  After an interview of the Veteran, review of the claims file, and an examination of the Veteran, the July 2014 VA examiner opined that the back disability was less likely than not related to the in-service back injury.  In support of the medical opinion, the VA examiner reasoned that, other than November 1976, the Veteran did not have repeated visits for low back pain.  The VA examiner also noted that since active service the Veteran has experienced multiple back injuries, as discussed below.  The VA examiner has specialized medical expertise and training, had adequate facts and data on which to base the medical opinion, and provided a sound rationale for the medical opinion.  For these reasons, the July 2014 VA medical opinion is of significant probative value.

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  However, the negative VA medical opinion, considered together with the nature of the in-service low back strain, and approximate fifteen year lapse of time between service and the treatment of back problems after service, outweighs the Veteran's lay assertion of nexus between currently diagnosed degenerative arthritis of the spine and service.

The Board also notes that the Veteran has experienced significant back injuries since service separation that caused specific low back disabilities directly.  In a July 2000 private medical report addressed to a private attorney, the physician noted that the Veteran was involved in an automobile accident in April 2000 and was subsequently diagnosed with severe post-traumatic lumbar intervertebral disc syndrome with resultant right L-4 radiculopathy, segmental dysfunction, and muscular spasm.  The physician opined that the Veteran had retained a permanent partial physical impairment of the low back as a direct result of this (post-service) accident.  The physician also opined that, because the Veteran denied any significant past history of similar injuries, the past medical history was considered noncontributory to the present complaints and injuries.  In April 2003, the same private physician conducted an independent medical evaluation of the Veteran regarding claims for injuries sustained during the course of employment which were being evaluated as Workers' Compensation claims.  The physician noted that the Veteran injured his low back in December 1994 from a fall at work and had been in multiple motor vehicle accidents.  Despite the well-documented history of post-service back injuries as detailed above, during the July 2014 VA examination, the Veteran denied having any back injuries after active service, which undermines his credibility.

The Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim of service connection for the back disability; 
consequently, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Disability Rating Legal Criteria

Disability ratings for each service-connected disability are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis of Increased Rating for Right Plantar Callus

For the entire rating period, the right plantar callus has been rated at 10 percent under 38 C.F.R. § 4.71a, DC 5299-7804, as an unlisted condition analogous to a painful scar.  

During the pendency of the claim, the rating criteria for evaluating scars were revised.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The effective date of the revisions is October 23, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  In this case, the Veteran filed his service connection claim before October 23, 2008; therefore, the revised criteria do not apply.  Although the amendment allows for a veteran to request a review of a scar disability under the revised criteria irrespective of whether such veteran's disability has increased since the last review, no such request has been made in this case.  See 77 Fed. Reg. 2909 (Jan. 20, 2012). 

Under DC 7804, superficial scars that are painful on examination are rated at 10 percent disabling.  Also, under DC 7804, each scar is to be rated separately.  
38 C.F.R. § 4.118 (prior to October 23, 2008).  

The Veteran currently contends that the right plantar callus is asymptomatic and the problem he currently has with his feet is diabetic neuropathy.  The Board notes that the Veteran is not service connected for diabetes or neuropathy and these issues are not before the Board.  For this reason, the Board can not consider any symptoms related to diabetes or diabetic neuropathy to rate the service-connected right plantar callus disability.  See 38 C.F.R. § 4.14.

At the July 2010 VA examination, the VA examiner noted that there was evidence of tenderness over the area of the right plantar callus and pain with weight bearing.  The VA examiner noted that the right plantar callus also caused decreased mobility.  The July 2014 VA examiner noted that the right plantar callus was not tender to palpation and the Veteran stated that the right plantar callus does not bother him.  The Veteran did not report any flare-ups.  The Veteran characterized the right plantar callus as, "there's not too much there anymore."  Resolving reasonable doubt in favor of the Veteran, the Board finds there is evidence of a painful right plantar callus to warrant a 10 percent rating under the former version of DC 7804.  38 C.F.R. §§ 4.3, 4.7.    

The Board finds that the weight of the evidence is against a finding that a rating in excess of 10 percent is warranted for the right plantar callus under DC 7804.  The Board notes that 10 percent is the maximum rating for each scar under DC 7804 and, because the Veteran has one right plantar callus, a rating of 10 percent is the maximum possible rating under DC 7804.  38 C.F.R. § 4.118 (prior to October 23, 2008).  The Board further notes that under the current DC 7804 a 10 percent rating would also have been the maximum warranted for the right plantar callus, because the regulations now require a total of three or four scars that are unstable or painful to warrant a 20 percent rating under DC 7804.  38 C.F.R. § 4.118 (2014).
       
The Board next finds that the weight of the evidence is against a finding that any other DCs for rating scars are applicable.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); see also 38 C.F.R. § 4.118, Diagnostic Codes 7801-7803 (prior to October 23, 2008).  

Under DC 7801, scars other than on the head, face, or neck that are deep (i.e. associated with underlying soft tissue damage) or cause limited motion are evaluated as 10 percent disabling for areas at least 6 square inches in size, 20 percent disabling for areas at least 12 square inches in size, 30 percent disabling for areas at least 72 square inches in size, and 40 percent disabling for areas at least 144 square inches in size.  Under DC 7802, a maximum 10 percent evaluation is warranted where a scar that is not on the head, face, or neck is superficial, does not cause limitation of motion, and is at least 144 square inches in size.  

The lay and medical evidence of record weighs against a finding that the Veteran is entitled to a separate rating under DC 7801 or DC 7802.  Under DC 7801, the criteria for a compensable rating include that the scar cover an area at least 6 square inches in size.  Under DC 7802, the criteria for a compensable rating include that the scar cover an area of at least 144 square inches.  The July 2014 VA examination report shows the right plantar callus measures only 4 millimeters. 

DC 7803 provides a maximum 10 percent rating for scars that are superficial and unstable (i.e., where, for any reason, there is frequent loss of covering of skin over the scar).  The lay and medical evidence of record weighs against a finding that the Veteran is entitled to a separate rating under DC 7803.  The July 2014 VA examination report notes that the right plantar callus is not an open wound.  The July 2010 VA examination report shows there is no skin abnormality.  There is no evidence that the right plantar callus is unstable.

DC 7805 directs that other scars and other effects of scars shall be rated on the limitation of function of the affected part.  38 C.F.R. § 4.118 (prior to October 23, 2008).  The lay and medical evidence of record weighs against a finding that the Veteran is entitled to a separate rating under DC 7805.  The July 2010 VA examiner noted that the right plantar callus caused decreased mobility; however, this finding is outweighed by the more recent evidence of record.  At the July 2014 VA examination, the Veteran reported no functional loss or functional impairment of the foot.  

The Board has considered whether other DCs may apply in this case.  Under 38 C.F.R. § 4.72, DC 5284 for "other" foot injury, a 10 percent rating is prescribed for moderate impairment due to foot injury, a 20 percent rating is prescribed for moderately severe impairment due to foot injury, a 30 percent rating is prescribed for severe impairment due to foot injury, and a 40 percent rating is prescribed for loss of use of the foot.  Words such as moderate and severe are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011). 

The Board finds that the evidence weighs against finding that the disability picture associated with the right plantar callus meets or more closely approximates the criteria for even a compensable rating under DC 5284 for any portion of the rating period.  The evidence shows that the right plantar callus is manifested by pain.  As discussed above, the right plantar callus does not result in any other functional impairment or symptomatology during the rating period and has not undergone surgery.  In consideration thereof, the Board finds that the right plantar callus does not meet or more closely approximate the criteria for a moderate level of impairment.  An alternative rating under DC 5284 would not result in a higher disability rating for the right plantar callus.  A separate rating under DC 5284 would involve prohibited pyramiding.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  In consideration of the foregoing, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for the right plantar callus, or a separate rating under any diagnostic code, for any period of the initial rating appeal.  

Extraschedular Referral Analysis

The Board has considered whether the increased rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are adequate, the analysis does not need to proceed any further.

In this case, the Board also finds that the symptomatology and impairment caused by the right plantar callus are contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Board does not find any functional impairment or symptoms that are not already encompassed by the 10 percent schedular rating under DC 7804, which is based on evidence of pain associated with the right plantar callus on examination.  As discussed above, the right plantar callus does not cause limitation of motion, is not unstable, and is not of the size required for a rating in excess of 10 percent.  The schedular criteria for rating scar disabilities contemplates resulting disfigurement, scars that are deep and cause limited motion, the size of the scars, scars that are unstable, scars that cause limitation of function of the affected part, and scars that are painful on examination.  In consideration of the foregoing, after comparing the functional impairment and symptoms manifested by the Veteran to the schedular criteria for the current ratings, the Board finds that the symptoms and related functional impairment of the right plantar callus are fully contemplated in the 10 percent schedular rating under DC 7804.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  
	
In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

Service connection for a low back disability is denied.

An increased disability rating in excess of 10 percent for a right plantar callus is denied.


REMAND

Service Connection for a Left Elbow Disability

The Veteran contends that daily strenuous activities during active service aggravated the left elbow disability beyond the normal progression.  Although the upper extremities were clinically evaluated as normal during the September 1975 service entrance examination, the VA examiner noted on the September 1975 service entrance report of medical history that the Veteran had a pre-existing fractured left elbow with occasional weather effect; therefore, the Board finds that the Veteran had a pre-existing disability of residuals of left elbow fracture that was "noted" at service entrance in September 1975.  

In March 2014, the Board remanded the issue of service connection for a left elbow disability to provide a VA examination and opinion as to the nature and the etiology of each left elbow disability.  The Board noted that the March 2011 VA examiner stated that the Veteran had a pre-existing dislocated left elbow, although only a pre-existing left elbow fracture is of record, and diagnosed left elbow degenerative joint disease, but offered an opinion as to the etiology of a left elbow strain.  Given the multiple diagnoses, and the question of the relationship of those diagnoses to the pre-existing left elbow fracture, the Board's remand directive instructed the VA examiner to clarify the current diagnoses of the left elbow disability and provide an opinion on the etiology of each left elbow disability.

Pursuant to the Board's March 2014 remand order, the Veteran was provided with a July 2014 VA examination.  The July 2014 VA examiner provided an opinion that the left elbow fracture was a pre-existing injury and that it was less likely than not that it was aggravated beyond the normal progression during active service; however, the VA examiner did not provide an opinion on whether the Veteran currently had left elbow degenerative joint disease or left elbow strain, and, if so, whether the disabilities were residuals of the pre-existing left elbow fracture.  Consequently, the VA examiner also did not provide an opinion on whether any current left elbow disabilities that were a residual of the pre-existing left elbow fracture were the result of an aggravation beyond the normal progression of the pre-existing left elbow fracture, or whether any current left elbow disabilities that were not a residual of the pre-existing left elbow fracture (e.g., arthritis or strain) were otherwise related to service (e.g., reported in-service daily strenuous activity).  In consideration of the foregoing, the Board finds that the July 2014 VA medical opinion was inadequate because the VA examiner did not provide an opinion on the nature and etiology of the left elbow degenerative joint disease and left elbow strain previously diagnosed by the March 2011 VA examiner.

In consideration thereof, the Board finds that this appeal should be remanded to obtain a medical opinion that complies with the directives of the Board's March 2014 remand.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. at 105.  Additionally, where VA provides a veteran an examination in a service connection claim the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion.  See Stefl v. Nicholson, 
21 Vet. App. 120, 123-125 (2007).

Accordingly, the issue of service connection for a left elbow disability is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records pertaining to the left elbow and associate them with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e). 

2.  Ask the Veteran to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for any treatment (medical) records not yet obtained pertaining to any private medical treatment received for the left elbow.  After obtaining a completed VA Form 21-4142, obtain the treatment (medical) records.  The Veteran should also be advised that he may alternatively submit the private treatment records to VA.  Any documents received by VA should be associated with the record.  Any and all negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e).   

3.  Obtain a supplemental medical opinion from the July 2014 VA medical examiner (or another appropriate medical professional, if the July 2014 VA examiner is unavailable).  Another medical examination is not necessary unless needed to provide the requested opinion.  All relevant documents should be made available to and reviewed by the examiner.  In the addendum report, the examiner should confirm that the record was reviewed.

Based on review of the appropriate records, the examiner should offer an opinion on the following question: 

(a)  What current left elbow disabilities does the Veteran have?  Please specifically address whether the Veteran has a pre-existing left elbow dislocation, left elbow degenerative joint disease, and/or left elbow strain. 

(b)  If the examiner concludes that the Veteran has a current left elbow disability other than the pre-existing left elbow fracture, the examiner should then offer the following opinions:

Is the left elbow disability a residual of the pre-existing left elbow fracture?  Please specifically address the pre-existing left elbow dislocation, if diagnosed.

Is it at least as likely as not (a 50 percent probability or greater) that the left elbow disability is related to active military service or events (e.g., routine strenuous activities) therein?  Please specifically address the degenerative joint disease and strain, if diagnosed.
  
The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as to find against causation or aggravation.  Please explain the basis for the opinion.

4.  Thereafter, readjudicate the claim on the merits.  If the benefit sought remains denied, the Veteran and the representative should be furnished a Supplemental Statement of the Case, and should be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. §§  3.158, 3.655 (2014).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


